Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 2/5/2021.
•	 Claims 1-2, 4-24 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-2, 4-24 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• determining formation pressure field distribution of the horizontal well after multi-stage fracturing production according to the formation pressure distribution and based on principle of complex potential superposition; and
establishing a criterion for identifying effective producing range of the horizontal well according to the formation pressure field distribution, and determining the effective producing range of the horizontal well according to the criterion;
drilling the horizontal well based on the effective producing range;
wherein the method further comprises:
taking area of a region that meeting the criterion as production area A of the horizontal
A;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wherein, N is geological reserves; A is production area; h is reservoir thickness; Φ is porosity; Soi is initial formation oil saturation; ρos oil density at surface conditions; and Bo is oil volume factor.

Claim 14 
• determining formation pressure field distribution of the horizontal well after multi-stage fracturing production according to the formation pressure distribution and based on principle of complex potential superposition; and
establishing a criterion for identifying effective producing range of the horizontal well according to the formation pressure field distribution, and determining the effective producing range of the horizontal well according to the criterion;
drilling the horizontal well based on the effective producing range;
wherein the seepage mathematical model is

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 Deng et al. (“A new seepage model for shale gas reservoir and productivity analysis of fractured well”, Elsevier Ltd., 2014, pp  232–240) discloses a multi-scale seepage model considering of diffusion, slippage and desorption effect. Considering on the influence of sorption and the poromechanical response to the permeability, by use of elliptical flow model considering on the coupling of the matrix and the fractures, the productivity equation of vertical and horizontal fractured well in consideration of diffusion, slip and desorption absorption is obtained. 
Another relevant prior art of record - Feng et al. (“Pressure Transient Behavior of Horizontal Well with Time-Dependent Fracture Conductivity in Tight Oil Reservoirs”, Hindawi Geofluids, 2017, pp 1-19) attempt to highlight the pressure transient response of a multistage fractured horizontal well in tight oil reservoirs. Based on Green’s function, a semi-analytical model is put forward to obtain the behavior. The proposed model accounts for fluid flow in four contiguous regions of the tight formation by using pressure continuity and mass conservation. 
Yet, another relevant prior art of record - Xue et al.  (“Productivity model for gas reservoirs with open-hole multi-fracturing horizontal wells and optimization of hydraulic fracture parameters”, Petroleum 3 (2017) 454-460) novel productivity prediction model for gas reservoirs with open-hole multi-fractured horizontal wells was proposed based on complex potential theories, potential superimposition, and numerical analysis. 
Yao et al. (“A semi-analytical model for multi-stage fractured horizontal wells”. Zeng). Journal of Hydrology 507 (2013) 201–212 ) discloses a semi-analytical model based on Green’s functions and the source/sink method to facilitate the transient pressure analysis for a multi-stage fractured horizontal well in a closed box-shaped reservoir.

To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-2, 4-24 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127